DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to After Final Amendment
	This Office Action is responding to applicant’s After Final amendment filed on 3/30/202.  Claims 1-8 and 11 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 4/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,485,691 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Grant McAdams on 4/6/2022.
The application has been amended as follows: 
      1-8. (Canceled)
(Currently amended):  A support assembly, comprising:
	first fluid-filled pods in a first enclosed space formed by a first layer, wherein each of the first fluid-filled pods is on a first side of the first enclosed space and on a second side of the first enclosed space, and wherein each of the first fluid-filled pods is independent of each other; and
	second[[-]]fluid-filled pods in a second enclosed space formed by a second layer, wherein each of the second fluid-filled pods is on a first side of the second enclosed space and on a second side of the second enclosed space, and wherein each of the second fluid-filled pods is independent of each other,
	wherein the support assembly has a first configuration and a second configuration, and 
	wherein the first fluid-filled pods are closer to the second fluid-filled pods when the support assembly is in the first configuration than when the support assembly is in the second configuration.

       10. (Previously presented):  The support assembly of claim 9, wherein the first end of the support assembly is opposite the second end of the support assembly.

11. (Canceled)

      12. (Previously presented):  The support assembly of claim 9, wherein the pad comprises fluid.

     13. (Previously presented):  The support assembly of claim 9, wherein the pad comprises a fifth fluid-filled pod.

     14. (Previously presented):  The support assembly of claim 13, wherein the fifth fluid-filled pod is positionable between the first and third fluid-filled pods.

     15. (Previously presented):  The support assembly of claim 9, further comprising a pressure sensor.

     16. (Currently amended):  A support assembly, comprising:
	first fluid-filled pods in a first enclosed space formed by a first layer, wherein each of the first fluid-filled pods is on a first side of the first enclosed space and on a second side of the first enclosed space, and wherein each of the first fluid-filled pods is independent of each other; and
	second[[-]]fluid-filled pods in a second enclosed space formed by a second layer, wherein each of the second fluid-filled pods is on a first side of the second enclosed space and on a second side of the second enclosed space, and wherein each of the second fluid-filled pods is independent of each other,
	wherein the support assembly has a first configuration and a second configuration, and 
	wherein the first fluid-filled pods are closer to the second fluid-filled pods when the support assembly is in the first configuration than when the support assembly is in the second configuration.

     17. (Previously presented):  The support assembly of claim 16, further comprising a pad positionable on the first fluid-filled pods and on the second fluid-filled pods.

     18. (Previously presented):  The support assembly of claim 17, wherein the pad comprises third fluid-filled pods.

     19.  (Canceled)

      20. (Currently amended):  The support assembly of claim 17

      21. (Previously presented):  The support assembly of claim 20, wherein the second fluid filled pods are closer to the center of the pad when the support assembly is in the first configuration than when the support assembly is in the second configuration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quillen of U.S. Patent No. 4,685,163 discloses a body support, The embodiments in Quillen claimed inventios not disclose the 1st & 2nd pods in an enclosed space formed by a first and second layers, respectively.  
Stracke of U.S. Patent No. 4,750,224 discloses a body support, Figure in Stracke not disclose the 1st & 2nd pods in an enclosed space formed by a first and second layers, respectively.  
Viesturs of U.S. Patent No. 4,534,078 discloses not disclose the 1st pods (20a) is independent of the 2nd pod (20a) and the 1st & 2nd pods (20a) are in a first enclosed spaced from by a first layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786